—Judgment unani*886mously modified as a matter of discretion in the interest of justice and as modified affirmed in accordance with the following Memorandum: We conclude that the sentence of an indeterminate term of incarceration of 5 to 10 years imposed upon defendant’s conviction of attempted robbery in the first degree is unduly harsh. We therefore as a matter of discretion in the interest of justice reduce defendant’s sentence to an indeterminate term of incarceration of 21U to A1!2 years (see, CPL 470.15 [6] [b]).
We have reviewed defendant’s remaining contention and conclude that it is without merit. (Appeal from Judgment of Niagara County Court, Hannigan, J.—Attempted Robbery, 1st Degree.) Present—Green, J. P., Lawton, Doerr, Balio and Fallon, JJ.